Exhibit 10(a)
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 16th day of February, 2002 (the “Effective Date”), by and between
Newmont Global Employment Limited Partnership, a Bermuda Exempted Partnership,
having its principal executive offices in Denver, Colorado, U.S.A. (the
“Company”), and Pierre Lassonde, an individual, residing at 9 Old Forest Hill
Road, Toronto, Ontario M5P 2P6 (the “Executive”).
 
1.    TERM OF EMPLOYMENT; SECONDMENT:
 
a.  Employment:  Subject to the terms of this Agreement, the Company hereby
employs the Executive, and the Executive hereby accepts such employment, for the
period beginning on February 16, 2002 and ending at the close of business on
February 15, 2004, unless terminated earlier as provided herein (the “Term”).
Thereafter, the Term shall automatically renew for successive, additional
one-year periods unless either party elects not to so renew (pursuant to the
terms of Paragraph 4(g), below). Portions of this Agreement that by their terms
provide or imply that they survive the end of the Term shall survive the end of
the Term.
 
b.  Secondment:  The Executive acknowledges and agrees that the Company, in its
sole discretion, may second the Executive to the Company’s indirect parent
corporation, Newmont Mining Corporation, a Delaware corporation (“NMC”), and/or
to the Company’s affiliate, Newmont USA Limited, d/b/a Newmont Mining
Corporation, a Delaware corporation (“Newmont USA”), with or without a written
secondment agreement, for all or any part of the Term. In the event of such
secondment, the Executive will operate as a seconded employee of NMC and/or
Newmont USA, as applicable.
 
2.    POSITION AND DUTIES:
 
a.  Title; Duties; and Travel:  The Executive shall serve as President of NMC
and as President of Newmont USA, and shall have such additional duties,
responsibilities, and authority as are customarily required of and given to a
President and such other duties and responsibilities commensurate with such
position as the Board of Directors of NMC (the “NMC Board”) and/or the Board of
Directors of Newmont USA (the “Newmont USA Board” and, together with the NMC
Board, the “Boards”) shall generally determine from time to time. Such duties,
responsibilities, and authority shall include, without limitation,
responsibility for the management, operation, strategic direction, and overall
conduct of the merchant banking business and business development functions of
NMC, Newmont USA, and/or certain of their affiliates. As used in this Agreement,
the term “affiliate” of the Company means any company directly or indirectly
controlled by, controlling, or under common control with the Company, whether
through stock ownership or otherwise. The Executive shall spend a minimum of
three weeks per month either traveling on behalf of the Company and/or its
affiliates or working at the Company’s headquarters office in Denver, Colorado,
and the remainder of his work time may be spent at the Company’s offices in
Toronto, Canada.
 
b.  Time Spent; Compliance with Law:  The Executive shall devote substantially
his full business time, energy, and ability to the business of the Company and
its affiliates. The Executive shall report directly to, and shall perform his
duties subject to the overall policies and directions of, NMC’s Chief Executive
Officer (the “CEO”). In performing his duties hereunder, the Executive shall
comply with all laws, regulations, decrees, codes, ordinances, resolutions, and
other acts of any governmental authority, including without limitation those
addressing the preservation of health, safety, and the environment, the U.S.
Foreign Corrupt Practices Act (which prohibits the direct or indirect delivery
of anything of value to government officials to secure an improper advantage),
and other laws that are applicable to this Agreement or the Executive’s
performance of his duties hereunder.
 
c.  Prohibited Activities:  As of the Effective Date, the Executive performs the
activities for and/or holds the positions with (the “Current Activities”) the
entities (the “Existing Entities”) as specified on Exhibit A attached hereto.
Other than performing the Current Activities for the Existing Entities, the
Executive shall not, directly or indirectly, render services of a business,
professional, or commercial nature to any other person or firm, whether for
compensation or otherwise, without the prior express authorization of the CEO.
 
d.  Executive Representations:  The Executive represents and warrants that, to
the best of his knowledge after the review of his personal files, he has the
full right and authority to enter into this Agreement and to render the services
as required under this Agreement, and that by signing this Agreement and
rendering such services he is not breaching any contract or legal obligation he
owes to any third party.



1



--------------------------------------------------------------------------------

 
3.    COMPENSATION AND BENEFITS:  The Company shall compensate the Executive for
his services as set forth in this Paragraph 3. The Executive recognizes that the
Company reserves the right to change from time to time the terms and benefits of
any welfare, pension, or other fringe benefit plan of the Company, including the
right to change any service provider, so long as such changes are also generally
applicable to other senior executives of the Company.
 
a.  Salary:  The Company shall pay the Executive a base salary at an annual rate
of four hundred fifty thousand United States dollars (U.S.$450,000.00). Such
salary shall be earned and shall be payable in periodic installments in
accordance with the Company’s general payroll practices. Amounts payable shall
be reduced by standard withholding taxes and other legally authorized
deductions. The Compensation Committee of the NMC Board (the “Committee”) shall
review the Executive’s salary at least annually and may increase (but not
decrease) the Executive’s annual base salary in its sole discretion. Once
increased, such base salary shall not be decreased, and shall thereafter be
treated as his base salary hereunder.
 
b.  Annual Bonus:  The Executive shall be eligible to participate in the
Company’s Annual Incentive Compensation Plan (“AICP”) and Intermediate Term
Incentive Plan (“ITIP”) subject, in each instance, to the general terms and
conditions of such plans. The 2002 AICP target bonus for the Executive’s
position shall be 85% of eligible annual base earnings, paid in accordance with
the terms and conditions of the AICP as in effect from time to time. The 2002
ITIP target bonus for the Executive’s position shall be 150% of Executive’s
eligible annual base earnings, paid 50% in cash and 50% in restricted stock of
NMC which shall vest over a two-year period. The Executive recognizes that
whether or not he receives any payment under either the AICP or ITIP, and the
amount of any such payment, shall be determined in accordance with the general
terms and conditions of the applicable plan, as in effect from time to time.
 
c.  Welfare Benefit Plans:  The Executive and his “family members” (as such term
is defined in the applicable Company welfare benefits plan) shall be eligible to
participate in and shall receive all benefits under the Company’s welfare
benefit plans and programs generally applicable to other senior executives of
the Company, in accordance with the terms of such plans.
 
d.  Stock Option Plan:  The Executive shall be eligible to participate in the
stock option plan of NMC, receiving options for 60,000 shares of NMC stock
during each 12-month period during the Term, beginning with the 12-month period
beginning on February 16, 2002 and during each subsequent 12-month period
beginning on the anniversary of such date, during the Term, with one-half of
such options to be awarded to the Executive in May of each year and the
remaining one-half of such options to be awarded to the Executive in November of
each year, or at such other times as may be approved by the Committee from time
to time, with 25% of the options covered by each separate award grant vesting on
the one year anniversary, and subsequent anniversaries, of each date of grant.
The options shall contain such other standard terms and conditions as apply to
options granted generally to similarly situated senior executives of the
Company, including but not limited to the exercise price of such options.
 
e.  Retirement Benefits:  The Executive shall be designated as a participant in
the Newmont Mining Corporation International Retirement Plan (the “Plan”)
effective as of the Effective Date. Capitalized terms in this Paragraph 3(e)
that are not defined in this Agreement shall have the meanings given to such
terms in the Plan. Commencing with the Plan Year beginning January 1, 2004, the
Company Basic Contribution Credit shall be 18% of the Executive’s Compensation
for the 2004 Plan Year and for each Plan Year thereafter while the Executive is
a Participant in the Plan. Beginning with the Plan Year beginning on January 1,
2004, the Company Supplemental Contribution Credit shall be equal to 6% of the
Executive’s Compensation for the 2004 Plan Year and for each Plan Year
thereafter during which the Executive is a Participant in the Plan. Except as
modified in accordance with the foregoing provisions, the Executive shall
participate in the Plan pursuant to all of the other terms and provisions of the
Plan.
 
f.  Vacation:  Beginning with the 2002 calendar year, the Executive shall be
entitled to paid vacation at a rate of 30 days per calendar year, in accordance
with the Company’s vacation plans, policies, and programs as in effect generally
with respect to other senior executives of the Company, including the
limitations, if any, on the carry-over of accrued but unused vacation time.
 
g.  Club Memberships:  The Company shall pay the initiation fees and membership
dues for the Executive (i) at a health club in the vicinity of Denver, Colorado
or Toronto, Canada, as the Executive chooses, to the same extent that the
Company pays such fees and dues with respect to comparable health club
memberships of other senior executives of the Company, and (ii) with the prior
approval of the CEO, at a luncheon club and at a country club in Denver,
Colorado.



2



--------------------------------------------------------------------------------

 
h.  Expenses:  The Company shall reimburse the Executive for reasonable expenses
for parking at the Company’s business offices in Denver, Colorado and Toronto,
Canada, cellular telephone usage, entertainment, travel, meals, lodging, and
similar items incurred in the conduct of the business of the Company and its
affiliates, including meals and lodging of the Executive when performing his
duties and responsibilities at the Company’s headquarters office in Denver,
Colorado when he is not resident in the vicinity of such business office. Such
expenses shall be reimbursed in accordance with the Company’s general expense
reimbursement policies and guidelines.
 
i.  Relocation:  If, with the Company’s approval, the Executive relocates to the
vicinity of the Company’s headquarters office in Denver, Colorado at any time
prior to the end of the Term and prior to his receipt from the Company of notice
of termination or non-renewal pursuant to Paragraphs 4 (a), 4 (b), 4 (c), or 4
(g), the Executive shall be eligible for relocation benefits in accordance with
the Company’s relocation guidelines policy then in effect for other senior
executives of the Company.
 
j.  Other Miscellaneous Benefits:  The Executive shall also be eligible, to the
same extent as other senior executives of the Company and subject to any
applicable limitations, if any, set forth in this Agreement, (i) to receive
benefits under the Company’s Severance Pay Plan and/or Executive Change of
Control Severance Plan (the “Severance Plans”), (ii) to receive coverage under
the NMC Officers’ Death Benefit Plan and Director’s and Officer’s Liability
Insurance coverages (“D&O Insurance”), (iii) to be provided with office space
and secretarial assistance in the Company offices in Denver, Colorado and in
Toronto, Canada, and (iv) to participate in the Company’s executive physical
program.
 
k.  Indemnification:  To the fullest extent permitted by the indemnification
provisions of the Company’s articles of incorporation and bylaws in effect as of
the Effective Date and the indemnification provisions of the corporation statute
of the jurisdiction of the Company’s incorporation in effect from time to time
(collectively, the “Indemnification Provisions”), and in each case subject to
the conditions thereof, the Company shall (i) indemnify the Executive, as a
director and officer of the Company and/or any affiliate of the Company, or as a
trustee or fiduciary of an employee benefit plan of the Company and/or any
affiliate of the Company or, if the Executive shall be serving in such capacity
at the Company’s written request, as a director or officer of any other
corporation (other than an affiliate of the Company) or as a trustee or
fiduciary of an employee benefit plan not sponsored by the Company or an
affiliate of the Company (“Company Positions”), against all liabilities and
reasonable expenses that may be incurred by the Executive in any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and whether formal or informal, because the
Executive does or did hold any Company Position and against which the Executive
legally may be indemnified by the Company, and (ii) pay for or reimburse the
reasonable expenses incurred by the Executive in the defense of any proceeding
to which the Executive is a party because the Executive does or did hold any
Company Position. The rights of the Executive under the Indemnification
Provisions shall survive the expiration or termination of this Agreement.
 
4.    TERMINATION:  The Executive’s employment with the Company may be
terminated by the Company or the Executive only under the circumstances
described in this Paragraph 4, and subject to the applicable provision of
Paragraph 5:
 
a.  Death or Disability:  The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death. If a Disability of the Executive (as
such term is defined in the applicable Company disability benefits plan) has
occurred, the Company may give to the Executive notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 10th day after receipt of such
notice by the Executive; provided, however, that within the 10-day period after
such receipt the Executive shall not have returned to full-time performance of
the Executive’s material duties.
 
b.  Cause:  The Company may immediately terminate this Agreement for Cause (as
such term is defined below) by giving notice to the Executive. For purposes of
this Agreement, any one or more of the following events shall constitute
“Cause”:
 
(1)  any material breach of the representations of the Executive set forth in
Paragraph 2(d);
 
(2)  any willful misconduct with respect to the Company or any of its affiliates
which is materially detrimental to the Company or any of its affiliates,
including but not limited to theft or dishonesty (other than good faith expense
account disputes);
 
(3) conviction of (or pleading nolo contendere to) a felony (other than (A) a
traffic violation that is in most jurisdictions not classified as a felony, or
(B) a felony resulting from vicarious (rather than direct) liability arising out
of his holding any Company Position);



3



--------------------------------------------------------------------------------

 
(4)  failure or refusal to attempt to follow the written directions of the
Boards or CEO within a reasonable period after a notice thereof is given to the
Executive; or
 
(5)  gross continuous nonfeasance with regard to the Executive’s duties as
President of the Company, taken as a whole, which materially continue after a
notice thereof is given to the Executive.
 
c.  Other than Death or Disability or Cause:  The Company may terminate the
Executive’s employment for any reason other than Death, Disability, or Cause by
giving the Executive written notice thereof.
 
d.  Termination by Executive for Good Reason:  The Executive may terminate his
employment for Good Reason (as such term is defined below) upon notice to the
Company. For purposes of this Agreement, “Good Reason” shall mean:
 
(1)  a diminution of the Executive’s titles, offices, positions, or authority,
excluding for this purpose an action not taken in bad faith and which is
remedied by the Company within 20 days after receipt of notice thereof given to
the Company by the Executive;
 
(2)  the assignment to the Executive of any duties materially inconsistent with
the Executive’s position (including status or reporting requirements),
authority, or material responsibilities, or the removal of the Executive’s
authority or material responsibilities, excluding for this purpose an action not
taken in bad faith and which is remedied by the Company within 20 days after
receipt of notice thereof given to the Company by the Executive; or
 
(3)  the failure by the Company to timely make any payment due hereunder or to
comply with any of the material provisions of this Agreement, other than a
failure not occurring in bad faith and which is remedied by the Company within
20 days after receipt of notice thereof given to the Company by the Executive.
 
e.  Other Than Good Reason:  The Executive may terminate his employment at any
time on or after August 16, 2002 by giving the Company 30 days’ prior notice of
such termination.
 
f.  Resignations:  On and as of the date that the employment of the Executive by
the Company shall terminate for any reason, the Executive shall resign from his
position as an employee of the Company and from all other positions he holds
with the Company or with third parties at the request of the Company; provided,
however, that the Executive’s position as director of NMC shall not be subject
to this requirement and the Executive shall remain in such position subject to
the normal terms and conditions of such directorship.
 
g.  Non-Renewal of Term:  Either party may elect not to renew this Agreement
following the expiration of the initial or any renewal Term by giving the other
party notice of such decision at least 90 days prior to the expiration of the
Term.
 
5.    OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE UPON TERMINATION:
 
a.  Death or Disability:  If the Executive’s employment is terminated by reason
of the Executive’s Death or Disability, the Term shall terminate without further
obligations to the Executive or his legal representatives under this Agreement,
other than for (i) payment of the sum of the following (“Accrued Obligations”):
(A) any base salary and AICP or ITIP payments owed to the Executive through the
date of termination (provided, however, that the amount of such payments shall
be calculated based on the number of days in the year through the date of
termination, as well as any earned payments for any complete year that
theretofore had not been paid), and (B) any other compensation earned through
the date of termination but not yet paid or delivered to the Executive, (ii)
payment of any amounts due pursuant to the terms of any applicable Company stock
option (or other equity-based) or welfare plan or of the Plan, as of the date of
termination or which by their specific terms extend beyond such date of
termination (“Plan Payments”), (iii) payments due, continuation of coverage, and
conversion rights, if any (collectively, “Indemnification/Insurance Payments”),
as required by the Indemnification Provisions and D&O Insurance, and (iv) if
such termination occurs prior to February 16, 2004 (the “Additional Benefit
Date”), the greater of seven hundred fifty thousand United States dollars
(U.S.$750,000) or the benefits that the Executive would otherwise be eligible
for under the Company’s Severance Plans, and if such termination occurs on or
after the Additional Benefit Date, the benefits that the Executive is eligible
for under the Company’s Severance Plans (such payment, as appropriate due to the
timing of the termination, the “Applicable Severance Payment”). All such
payments shall be paid to the Executive or his estate or beneficiary, as
applicable.



4



--------------------------------------------------------------------------------

 
b.  Termination for Cause:  If the Executive’s employment is terminated by the
Company for Cause, the Term shall terminate without further obligations to the
Executive or his legal representatives under this Agreement on the date of such
termination and no further payments or benefits of any kind, including salary
and AICP and ITIP payments, shall be payable to the Executive, other than for
the payments and benefits provided in Paragraph 5(f). If it is subsequently
determined that the Company did not have Cause for termination, then the
Company’s decision to terminate shall be deemed to have been made under
Paragraph 4(c), and the Executive shall be entitled to receive the amounts
payable under Paragraph 5(c).
 
c.  Other than Death, Disability or Cause, or for Good Reason:  If the Company
terminates the Executive’s employment for any reason other than Death,
Disability, or Cause, or the Executive terminates for Good Reason, the Term
shall terminate on the date of such termination without further obligation to
the Executive other than payment of (i) the payments and benefits provided in
Paragraph 5(f), (ii) the Applicable Severance Payment, and (iii) subject to the
terms of the applicable plans (or equivalent substitute(s) (on a fully
grossed-up after-tax basis) if the plan(s) prohibit participation by
ex-employees), continuation of the benefits provided in Paragraph 3(c) of this
Agreement for two years following the date of termination (or such shorter
period as shall terminate on the date that the Executive shall commence his next
employment). The Company shall be obligated to make the foregoing payments and
to provide the foregoing benefits upon the Executive and the Company signing a
mutual release of all claims against the other in a form reasonably acceptable
to both parties.
 
d.  Termination by Executive:  If the Executive terminates his employment for
any reason other than for Good Reason, the Term shall terminate without further
obligation to the Executive on the date of such termination and no further
payments or benefits of any kind, including salary and AICP and ITIP payments,
shall be payable to the Executive, other than for (i) the Applicable Severance
Payment, and (ii) the payments and benefits provided in Paragraph 5(f).
 
e. Non-Renewal of Agreement:  If the parties elect not to renew this Agreement
(pursuant to the terms of Paragraph 4(g)), the Company shall not have any
further obligation to the Executive, other than for (i) the benefits that the
Executive is eligible for under the Company’s Severance Plans, and (ii) the
payments and benefits provided in Paragraph 5(f).
 
f.  Exclusive Remedy:  Except for the payments and benefits provided in this
Paragraph 5, upon expiration or termination of the Term, the Executive shall
have no other claims against, and be entitled to no other payments or benefits
from, the Company under this Agreement or pursuant to the Company’s policies and
plans, other than (i) Accrued Obligations, (ii) Plan Payments, and (iii)
Indemnification/Insurance Payments.
 
6.    CONFIDENTIAL INFORMATION:  During and after the Term, the Executive shall
not use or disclose any secret, confidential, or proprietary information,
knowledge, or data relating to the Company or any of its affiliates, present and
future, and their respective businesses, which shall have been obtained by the
Executive during his employment by the Company and which shall not be or become
public knowledge (other than by acts by the Executive or his representatives in
violation of this Agreement); provided, however, that the Executive may (a)
while employed by the Company, disclose such information, knowledge, or data as
he in good faith deems appropriate, and (b) otherwise comply with mandatory
legal process, so long as the Executive gives prompt notice to the Company of
any required disclosure and reasonably cooperates (without being required to
incur any expense or subject himself to sanction or penalty) with the Company if
the Company determines to oppose, challenge, or quash the legal process.
 
7.    NONSOLICITATION; NON-COMPETE; INJUNCTIVE RELIEF:
 
a.  Nonsolicitation:  During the Term and for a period of one year following the
expiration or termination of the Term, the Executive shall not, directly or
indirectly, knowingly solicit any employee of the Company or of any of its
affiliates, present or future (while an affiliate), to work for any individual
or firm then in competition with the business of the Company or any affiliate of
the Company, present or future. The Executive may give references with respect
to such employees.



5



--------------------------------------------------------------------------------

 
b.  Non-Compete:  Other than performing the Current Activities for the Existing
Entities, during the Term and for a period of one year following the expiration
or termination of the Term the Executive shall not compete, directly or
indirectly, with any business then being conducted or developed by the Company
or any of its affiliates without the prior written consent of the Company and
the applicable Board. For purposes of this provision, the term “compete” shall
mean the Executive rendering any advice or service, whether in association with
or as an employee, stockholder, director, officer, consultant, independent
contractor, partner, co-venturer, or investor (excluding any interest of
Executive through investment of up to an aggregate of 3% in the equity or debt
securities or equivalent partnership or other equity interest of any entity
required to register under Section 12(g) of the Securities Exchange Act of 1934)
to or on behalf of any organization conducting any business then competitive to
that of the company or any of its affiliates.
 
c.  Relief:  The Executive acknowledges that there is not an adequate remedy at
law for a breach of this his obligations under this Paragraph 7 or under
Paragraph 6, above, and the Company and/or its affiliates will suffer
irreparable harm as a result of any such a breach. Therefore, Executive agrees
that the Company and/or its affiliates, as applicable, shall be entitled to
equitable relief, including temporary and permanent injunctive relief without
the obligation of posting bond (cash or otherwise), in the event of actual or
threatened breach by the Executive of either such Paragraph.
 
8.    SUCCESSORSHIP:  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns and any such successor
or assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
mean any person, firm, corporation, or other business entity (a) which, at any
time, whether by purchase, merger, or otherwise, directly or indirectly acquires
the stock of the Company, or (b) to which, at any time, the Company assigns this
Agreement by operation of law or otherwise in connection with either (i) any
sale of all or substantially all of the assets of the Company, or (ii) if the
successor or assignee is an affiliate of the Company, a general reorganization
of the corporate structure of the Company and its affiliates.
 
9.    ARBITRATION:  Any and all controversies, claims, or disputes arising out
of or in any way relating to this Agreement or the termination hereof shall be
resolved by final and binding arbitration in Denver, Colorado before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). The arbitration shall be commenced by
filing a demand for arbitration with the AAA within 18 months after the
occurrence of the facts giving rise to any such controversy, claim, or dispute.
The arbitrator shall decide all issues relating to arbitrability. The costs of
such arbitration, including the arbitrator’s fees, shall be split evenly between
the parties to the arbitration. Each party to the arbitration shall be
responsible for the payment of its own attorneys’ fees.
 
10.    GOVERNING LAW:  The provisions of this Agreement shall be construed in
accordance with, and governed by, the laws of the State of Colorado without
regard to principles of conflict of laws.
 
11.    SAVINGS CLAUSE:  If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
 
12.    WAIVER OF BREACH:  No waiver of any breach of any term or provision of
this Agreement shall be construed to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.
 
13.    MODIFICATION:  No provision of this Agreement may be amended or modified
except by written agreement signed by the parties hereto.
 
14.    ASSIGNMENT OF AGREEMENT:  The Executive acknowledges that his services
are unique and personal. Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement to any person or entity;
provided, however, that payments may be made to the Executive’s estate or
beneficiaries as expressly set forth herein.
 
15.    ENTIRE AGREEMENT:  This Agreement, including its Exhibit which is
incorporated herein by this reference, is an integrated document and constitutes
and contains the complete understanding and agreement of the parties with
respect to the subject matter addressed herein, and supersedes and replaces all
prior negotiations and agreements, whether written or oral, concerning the
subject matter hereof.



6



--------------------------------------------------------------------------------

 
16.    CONSTRUCTION:  Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions and
shall have no force or effect.
 
17.    NOTICES:  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below. Such notices, demands, claims, and other communications shall be
deemed given: (a) in the case of delivery by overnight service with guaranteed
next day delivery, such next day or the day designated for delivery; (b) in the
case of certified or registered United States mail, five days after deposit in
the United States mail; (c) in the case of facsimile, the date upon which the
transmitting party received confirmation of receipt by facsimile, telephone, or
otherwise; and (d) in the case of personal delivery, when received. Addresses
for notices and communications:
 

 
(1)
 
To the Company:

 
Newmont Global Employment Limited Partnership
1700 Lincoln Street – 28th Floor
Denver, Colorado 80203
Attn: Chief Executive Officer
Fax: 303-837-6100
 
With a Copy to:
 
Newmont Global Employment Limited Partnership
1700 Lincoln Street – 28th Floor
Denver, Colorado 80203
Attn: General Counsel
Fax Number: 303-837- 6007
 

 
(2)
 
To the Executive:

 
Mr. Pierre Lassonde
9 Old Forest Hill Road
Toronto, Ontario
M5P 2P6
Fax: 416-486-3976
 
Each party, by notice furnished to the other party, may modify the acceptable
delivery address, except that notice of change of address shall be effective
only upon receipt.



7



--------------------------------------------------------------------------------

 
18.    REPRESENTATION:  The Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement, and that he understands its terms.
The Executive acknowledges that, prior to assenting to the terms of this
Agreement, he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm’s-length with the Company as to
its contents. The language used in this Agreement is the language chosen by the
parties to express their mutual intent, and they have entered into this
Agreement freely and voluntarily and without pressure or coercion from anyone.
 
IN WITNESS WHEREOF, the Company and the Executive, intending to be legally
bound, have executed this Agreement as of this 23rd day of April, 2002,
intending the same to be effective as of the Effective Date.
 
EXECUTIVE:
     
COMPANY:
       
NEWMONT GLOBAL EMPLOYMENT LIMITED PARTNERSHIP
           
By:  Newmont USA Limited, d/b/a Newmont Mining Corporation, a Delaware
corporation, its general partner
   
/s/    PIERRE LASSONDE        

--------------------------------------------------------------------------------

     
By:
 
/s/    BRUCE D. HANSEN        

--------------------------------------------------------------------------------

   
Pierre Lassonde
         
Name: Bruce D. Hansen
Title: President



8



--------------------------------------------------------------------------------

 
EXHIBIT A
 
TO
 
EMPLOYMENT AGREEMENT
 
CURRENT ACTIVITIES FOR EXISTING ENTITIES
 
Entity

--------------------------------------------------------------------------------

  
Positions Held or Activities Performed

--------------------------------------------------------------------------------

Cascades Inc.
  
Director and equity owner
Enghouse Systems Limited
  
Director and equity owner
Wheaton River Ltd.
  
Advisor and equity owner
Metallica Resources Inc.
  
Equity owner



9